     6:18-cv-00080-KEW Document 258 Filed in ED/OK on 03/31/21 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                       )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )         Case No. CIV-18-080-KEW
                                      )
BNSF RAILWAY COMPANY,                 )
a corporation,                        )
                                      )
                  Defendant.          )

                                  O R D E R


       This matter comes before the Court on Defendant’s Eleventh

Motion in Limine (Docket Entry #151).             Defendant BNSF Railway

Company (“BNSF”) seeks to preclude Plaintiff from introducing

evidence or argument on BNSF’s discovery tactics and surveillance

of Plaintiff.     Clearly, discovery disputes, including any pretrial

motions, are not the grist for jury consideration and Plaintiff

does not contend otherwise.

       BNSF also seeks to exclude any attack upon its decision to

conduct surveillance upon Plaintiff to assess the scope of her

alleged injuries.      BNSF contends it made the decision to engage an

investigator to perform surveillance on Plaintiff when one of her

treating physicians expressed concern about her “secondary gain

and shifting symptomology.”       BNSF also states that it has produced

all surveillance videos to Plaintiff it intends to use at trial.

It asks that Plaintiff not be permitted to “demonize” the practice


                                      1
   6:18-cv-00080-KEW Document 258 Filed in ED/OK on 03/31/21 Page 2 of 3



of surveillance.

     For her part, Plaintiff agrees that surveillance is common in

this type of litigation but argues it should be able to comment

upon the surveillance conducted, including what and when activity

was videoed.   Plaintiff also complains of the limitations brought

about by BNSF’s counsel upon the examination of the investigator

and his surveillance.     This is the subject of a motion in limine

filed by Plaintiff and will be addressed by separate Order.

     This issue is not ripe for pretrial consideration since the

presentation of the evidence will necessarily direct the course of

the questioning and the relevancy of any attacks upon the manner

in which the surveillance was accomplished.         Certainly, each side

may present their version of what occurred during the course of

the surveillance and the resulting video will speak for itself.

As for now, this portion of the motion must be denied, subject to

re-urging if warranted at trial.

     IT IS THEREFORE ORDERED that Defendant’s Eleventh Motion in

Limine (Docket Entry #151) is hereby GRANTED, in relation to any

evidence or argument pertaining to BNSF’s discovery tactics or

pretrial discovery disputes.      The motion is DENIED, as it pertains

to BNSF’s surveillance of Plaintiff, subject to re-urging at the

appropriate time at trial.




                                    2
6:18-cv-00080-KEW Document 258 Filed in ED/OK on 03/31/21 Page 3 of 3



  IT IS SO ORDERED this 31st day of March, 2021.



                               ______________________________
                               KIMBERLY E. WEST
                               UNITED STATES MAGISTRATE JUDGE




                                 3
